UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


PAUL EGUIA                                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 4:17-CV-474
                                                 §    CRIMINAL ACTION NO. 4:13-CR-200(16)
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Christine A. Nowak, who issued a Report and Recommendation (#8) concluding that the

Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed pursuant

to 28 U.S.C. § 2255 should be dismissed without prejudice. No objections were timely filed.

         The Court concludes that the findings and conclusions of the Magistrate Judge are correct,

and adopts the same as the findings and conclusions of the Court.

         It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DISMISSED

without prejudice. All motions by either party not previously ruled upon are DENIED.

          SIGNED at Beaumont, Texas, this 12th day of December, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
